 1                             UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 MICHAEL WILLIAMS,                                      Case No.: 3:17-cv-00355-MMD-WGC

 4          Plaintiff,                                                    Order

 5 v.                                                                Re: ECF No. 86

 6 MARKS, et al.,

 7          Defendants.

 8

 9         Before the court is Defendants' Motion for Leave to File Exhibit A in Support of

10 Defendants’ Motion for Reconsideration of Order (ECF No. 76) Under Seal (ECF No. 86).

11         In this motion, Defendants seek to file under seal Exhibit A (ECF No. 87-1) in support of

12 their Motion for Reconsideration which contains “discussions regarding Plaintiff’s personal

13 medical history and prescribed medication.” (ECF No. 86 at 2.)

14         "Historically, courts have recognized a general right to inspect and copy public records and

15 documents, including judicial records and documents." Kamakana v. City and County of Honolulu,

16 447 F.3d 1172, 1178 (9th Cir. 2006) (internal quotation marks and citation omitted). "'Throughout

17 our history, the open courtroom has been a fundamental feature of the American judicial system.

18 Basic principles have emerged to guide judicial discretion respecting public access to judicial

19 proceedings. These principles apply as well to the determination of whether to permit access to

20 information contained in court documents because court records often provide important,

21 sometimes the only, bases or explanations for a court's decision.'" Oliner v. Kontrabecki, 745 F.3d

22 1024, 1025 (9th Cir. 2014) (quoting Brown & Williamson Tobacco Corp. v. F.T.C., 710 F.2d 1165,

23 1177 (6th Cir. 1983)).
 1          Documents that have been traditionally kept secret, including grand jury transcripts and

 2 warrant materials in a pre-indictment investigation, come within an exception to the general right

 3 of public access. See Kamakana, 447 F.3d at 1178. Otherwise, "a strong presumption in favor of

 4 access is the starting point." Id. (internal quotation marks and citation omitted). "The presumption

 5 of access is 'based on the need for federal courts, although independent—indeed, particularly

 6 because they are independent—to have a measure of accountability and for the public to have

 7 confidence in the administration of justice.'" Center for Auto Safety v. Chrysler Group, LLC, 809

 8 F.3d 1092, 1096 (9th Cir. 2016), cert. denied, 137 S.Ct. 38 (Oct. 3, 2016) (quoting United States

 9 v. Amodeo (Amodeo II), 71 F.3d 1044, 1048 (2nd Cir. 1995); Valley Broad Co. v. U.S. Dist. Ct.,

10 D. Nev., 798 F.2d 1289, 1294 (9th Cir. 1986)).

11          There are two possible standards a party must address when it seeks to file a document

12 under seal: the compelling reasons standard or the good cause standard. Center for Auto Safety,

13 809 F.3d at 1096-97. Under the compelling reasons standard, "a court may seal records only when

14 it finds 'a compelling reason and articulate[s] the factual basis for its ruling, without relying on

15 hypothesis or conjecture.'" Id. (quoting Kamakana, 447 F.3d at 1179). The court must

16 "'conscientiously balance[ ] the competing interests of the public and the party who seeks to keep

17 certain judicial records secret.'" Id. "What constitutes a 'compelling reason' is 'best left to the sound

18 discretion of the trial court.'" Id. (quoting Nixon v. Warner Comm., Inc., 435 U.S. 589, 599 (1978)).

19 "Examples include when a court record might be used to 'gratify private spite or promote public

20 scandal,' to circulate 'libelous' statements, or 'as sources of business information that might harm

21 a litigant's competitive standing.'" Id.

22          The good cause standard, on the other hand, is the exception to public access that has been

23 typically applied to "sealed materials attached to a discovery motion unrelated to the merits of the



                                                       2
 1 case." Id. (citation omitted). "The 'good cause language comes from Rule 26(c)(1), which governs

 2 the issuance of protective orders in the discovery process: The court may, for good cause, issue an

 3 order to protect a party or person from annoyance, embarrassment, oppression, or undue burden

 4 or expense.'" Id.

 5         The Ninth Circuit has clarified that the key in determining which standard to apply is

 6 whether the documents proposed for sealing accompany a motion that is "more than tangentially

 7 related to the merits of a case." Center for Auto Safety, 809 F.3d at 1101. If that is the case, the

 8 compelling reasons standard is applied. If not, the good cause standard is applied.

 9         Here, Defendants seek to file under seal Exhibit A in support of their Motion for

10 Reconsideration which contains discussions regarding Plaintiff’s personal medical history and

11 prescribed medication. The medical records Defendants have submitted do not pertain to the

12 merits of the case and, therefore, the court will apply the good cause standard. However, even if

13 the “compelling reason” standard were to be applied, the court would reach the same conclusion

14 that the records in Exhibit A (ECF No. 87-1) be sealed.

15         This court, and others within the Ninth Circuit, have recognized that the need to protect

16 medical privacy qualifies as a "compelling reason" for sealing records. See, e.g., San Ramon

17 Regional Med. Ctr., Inc. v. Principal Life Ins. Co., 2011 WL89931, at *n.1 (N.D. Cal. Jan. 10,

18 2011); Abbey v. Hawaii Employers Mut. Ins. Co., 2010 WL4715793, at * 1-2 (D. HI. Nov. 15,

19 2010); G. v. Hawaii, 2010 WL 267483, at *1-2 (D.HI. June 25, 2010); Wilkins v. Ahern, 2010

20 WL3755654 (N.D. Cal. Sept. 24, 2010); Lombardi v. TriWest Healthcare Alliance Corp., 2009

21 WL 1212170, at * 1 (D.Ariz. May 4, 2009). This is because a person’s medical records contain

22 sensitive and private information about their health. While a plaintiff puts certain aspects of his

23 medical condition at issue when he files an action alleging deliberate indifference to a serious



                                                    3
 1 medical need under the Eighth Amendment, that does not mean that the entirety of his medical

 2 records filed in connection with a motion (which frequently contain records that pertain to

 3 unrelated medical information) need be unnecessarily broadcast to the public. In other words, the

 4 plaintiff’s interest in keeping his sensitive health information confidential outweighs the public’s

 5 need for direct access to the medical records.

 6         Here, the referenced Exhibit A (ECF No. 87-1) contains Plaintiff’s personal medical

 7 history and prescribed medication. Balancing the need for the public's access to information

 8 regarding Plaintiff's medical history and prescribed medications against the need to maintain the

 9 confidentiality of Plaintiff's medical records weighs in favor of sealing this Exhibit. Therefore,

10 Defendants' motion (ECF No. 86) is GRANTED.

11         IT IS SO ORDERED.

12         Dated: November 26, 2019.

13                                                          _________________________________
                                                            William G. Cobb
14                                                          United States Magistrate Judge

15

16

17

18

19

20

21

22

23



                                                    4
